DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement of Species A, as set forth in the Office Action dated October 10, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A is entirely withdrawn.  Claims 6-9, directed to the non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments filed April 30, 2020 with respect to amended Claims 1 and 27 and new Claims 30 and 35 have been fully considered and are persuasive. The rejection of Claims 1 and 27 has been withdrawn. 
Allowable Subject Matter
Claims 1-14 and 27-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claims 1, 30, and 35 
The closest prior art is considered to be Okawa (JP 2014-229591, see also the EPO machine generated English translation provided with the Office Action dated February 19, 2020).
Regarding Claims 1, 30, and 35, Okawa discloses substantially all of the limitations as set forth in the prior Office Action dated February 19, 2020).
Okawa discloses in Fig. 1 a thermal battery (1) comprising a plurality of negative electrode reservoirs (51; [0008], wherein the negative electrode reservoir is detachable so that when the negative electrode material is fully discharged, another charged negative electrode reservoir may be attached so that the battery can be further discharged, thereby constituting a plurality of negative electrode reservoirs) configured to contain a negative electrode material (5); a plurality of positive electrode reservoirs (41; [0008], wherein the positive electrode reservoir is detachable so that when the positive electrode material is fully discharged, another charged positive electrode reservoir may be attached so that the battery can be further discharged, thereby constituting a plurality of positive electrode reservoirs) configured to contain a positive electrode material (4).
Okawa further discloses a heating system ([0020]); a reaction chamber (2), the reaction chamber (2) configured to receive fluid negative electrode material (5) from the selected negative electrode reservoir (51) and to receive fluid positive electrode material (4) from the selected positive electrode reservoir (41).
Specifically, Okawa discloses wherein the negative electrode reservoir (51) and the positive electrode reservoir (41) are detachable so that when the negative electrode material and positive electrode material are fully discharged, another charged negative electrode 
In other words, Okawa discloses wherein only one negative electrode reservoir (51) and one positive electrode reservoir (41) are connected to the reaction chamber (2) at once.
Thus, Okawa does not disclose wherein the reaction chamber is connected to the plurality of negative electrode reservoirs and to the plurality of positive electrode reservoirs.
The Examiner notes that the instant specification discloses wherein such a configuration maximizes the amount of thermal energy generated by the direct chemical reaction of the fluid electrodes (i.e. wherein the amount of thermal energy generated is directly proportional to the amount of electrode material in the thermal battery) while limiting the amount of electrode material that is in the fluid state, thereby minimizing the potential for a fire during a structural failure ([0016]).
Thus, it would not have been obvious to one of ordinary skill in the art to connect the plurality of negative electrode reservoirs and the plurality of positive electrode reservoirs to the reaction chamber, as called for in the claimed invention, as such a structure was not disclosed nor recognized by the prior art as a way for successfully maximizing the amount of thermal energy generated by the direct chemical reaction of the fluid electrodes while limiting the amount of electrode material that is in the fluid state, thereby minimizing the potential for a fire during a structural failure.
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “a reaction chamber connected to the plurality of negative 
Claims 2-14 and 28-29 are dependent on Claim 1 and therefore are allowable for the reasons set forth above.
Claims 31-33 are dependent on Claim 30 and therefore are allowable for the reasons set forth above.
Claims 36-40 are dependent on Claim 35 and therefore are allowable for the reasons set forth above.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 27 is directed to a thermal battery comprising, among additional limitations, a negative electrode material comprising a portion of negative electrode material in a fluid state and a portion of negative electrode material in a non-fluid state, the portion of negative electrode material in the fluid state and the portion of negative electrode material in the non-fluid state present within a united structure forming the thermal battery at the same time during operation of the thermal battery; a positive electrode material comprising a portion of positive electrode material in the fluid state and a portion of positive electrode material in the non-fluid state, the portion of positive electrode material in the fluid state and the portion of positive electrode material in the non-fluid state present within the united structure forming the thermal battery at the same time during operation of the thermal battery; and a reaction chamber comprising a positive electrode region and a negative electrode region, the positive electrode region containing at least some of the portion of positive electrode material in the 
The closest prior art is considered to be Okawa (JP 2014-229591, see also the EPO machine generated English translation provided with the Office Action dated February 19, 2020).
Regarding Claims 27, Okawa discloses substantially all of the limitations as set forth in the prior Office Action dated February 19, 2020).
Okawa discloses in Fig. 1 a thermal battery (1) comprising a negative electrode material (5) comprising a portion of negative electrode material in a fluid state and a portion of negative electrode material in a non-fluid state (51; [0008], wherein the negative electrode reservoir is detachable so that when the negative electrode material is fully discharged, another charged negative electrode reservoir may be attached so that the battery can be further discharged, wherein the attached negative electrode is heated and is therefore in a fluid state and the detached negative electrode reservoir is not heated and therefore in a non-fluid state); a positive electrode material (4) comprising a portion of positive electrode material in the fluid state and a portion of positive electrode material in the non-fluid state (51, [0008] wherein the positive electrode reservoir is detachable so that when the positive electrode material is fully discharged, another charged positive electrode reservoir may be attached so that the battery can be further discharged, wherein the attached positive electrode is heated and is therefore in a fluid state and the detached positive electrode reservoir is not heated and therefore in a non-fluid state).

Specifically, Okawa discloses wherein the negative electrode reservoir (51) and the positive electrode reservoir (41) are detachable so that when the negative electrode material and positive electrode material are fully discharged, another charged negative electrode reservoir and positive electrode reservoir may be attached so that the thermal battery (1) can be further discharged, thereby constituting a plurality of negative electrode reservoirs (51) and positive electrode reservoirs (41) ([0008]).
In other words, Okawa discloses wherein only one negative electrode reservoir (51) and one positive electrode reservoir (41) are connected to the reaction chamber (2) at once.
Thus, Okawa does not disclose wherein the portion of the negative electrode material in the fluid state and the portion of the negative electrode material in the non-fluid state present within a united structure forming the thermal battery at the same time during operation of the thermal battery and the portion of the positive electrode material in the fluid state and the portion of the positive electrode material in the non-fluid state present within a united structure forming the thermal battery at the same time during operation of the thermal battery.
The Examiner notes that the instant specification discloses wherein such a configuration maximizes the amount of thermal energy generated by the direct chemical reaction of the fluid 
Thus, it would not have been obvious to one of ordinary skill in the art to present the portion of the negative electrode material in the fluid state and the portion of negative electrode material in the non-fluid state within a united structure forming the thermal battery at the same time during operation of the thermal battery and further present the portion of the positive electrode material in the fluid state and the portion of positive electrode material in the non-fluid state within a united structure forming the thermal battery at the same time during operation of the thermal battery, as called for in the claimed invention, as such a structure was not disclosed nor recognized by the prior art as a way for successfully maximizing the amount of thermal energy generated by the direct chemical reaction of the fluid electrodes while limiting the amount of electrode material that is in the fluid state, thereby minimizing the potential for a fire during a structural failure.
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “the portion of the negative electrode material in the fluid state and the portion of the negative electrode material in the non-fluid state present within a united structure forming the thermal battery at the same time during operation of the thermal battery and the portion of the positive electrode material in the fluid state and the portion of the positive electrode material in the non-fluid state present within a united structure forming the 
Claims 28-29 are dependent on Claim 27 and therefore are allowable for the reasons set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        March 8, 2021

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
March 10, 2021